DISMISS and Opinion Filed April 26, 2017




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00251-CV

                           IN THE INTEREST OF K.V., A CHILD

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-26930

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant filed a notice of appeal stating that he was appealing the judgment dated March

1, 2017. The Court then received a letter from the district clerk’s office informing us that

“there’s only an Associate Judge’s Report filed pending a hearing, May 22, 2017.” On March

17, 2017, the Court sent the parties a letter questioning our jurisdiction over this appeal as there

does not appear to be a final judgment. We instructed appellant to file, by March 27, 2017, a

letter brief addressing the jurisdictional issue with an opportunity for appellee to file a response.

We cautioned appellant that failure to file a letter brief within the time specified may result in

dismissal of the appeal without further notice. As of today’s date, appellant has not filed a

response.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). A final judgment is one that disposes of all pending parties and claims. Id.
       The record before this Court demonstrates that the trial court has not rendered a final

judgment or other appealable order. Without a judgment or other appealable order, there is

nothing for this Court to review. Accordingly, we dismiss the appeal for want of jurisdiction.

See TEX. R. APP. P. 42.3(a).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


170251F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF K.V., A CHILD                   On Appeal from the 330th Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-00251-CV                                 Trial Court Cause No. DF-16-26930.
                                                   Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee CANDISE BOYD recover her costs of this appeal from
appellant ERIC VENSON.


Judgment entered April 26, 2017.




                                             –3–